Ray, Judge,
concurring specially and in judgment only.
I concur with the majority’s holding because I agree that Raider could not demonstrate that he was entitled to relief from the trial court’s order denying his petition for legitimation under OCGA § 9-11-60. However, I write separately to note that the trial court’s ruling on Raider’s petition to legitimate has no effect on whether or not Raider is the legitimate father of T. R.
It is my opinion that if the form acknowledging paternity and legitimation was properly executed,6 Georgia law recognizes Raider as the legitimate father of T. R. despite the trial court’s rulings regarding Raider’s petition to legitimate. The day after T. R.’s birth, Raider and Allifi signed a paternity acknowledgment, which included a statement indicating that the relationship between Raider and T. R. shall be considered legitimate for all purposes under the law, including OCGA § 19-7-22 (g) (2). The record does not reflect that this voluntary acknowledgment of paternity was rescinded pursuant to OCGA § 19-7-46.1. In enacting OCGA §§ 19-7-21.1 (b) and 19-7-22 (g) (2), the legislature empowered the mother and the biological father of a child to circumvent the role of the superior court in determining whether or not a child has been legitimated. By signing and filing this acknowledgment of paternity, Raider may have become the legitimate father of T. R. under Georgia law, and thus he would have been granted a “claim to parental and custodial rights with respect to his child.” (Citation and punctuation omitted.) Braynon v. Hilbert, 275 Ga. App. 511, 512 (621 SE2d 529) (2005).
I further note that this Court’s reversal of the trial court’s order setting aside its denial of Raider’s petition for legitimation should not be construed as a termination of Raider’s parental rights. The superior court was not vested with the subject matter jurisdiction to terminate parental rights in the civil action initiated by Raider’s petition for legitimation. OCGA § 15-11-28 (a) (2) (C) provides that *516the juvenile court has
exclusive original jurisdiction over juvenile matters and shall be the sole court for initiating action: . . . [f]or the termination of the legal parent-child relationship . . . other than that in connection with adoption proceedings under Article 1 of Chapter 8 of Title 19, in which the superior courts shall have concurrent jurisdiction to terminate the legal parent-child relationship. . . .
See Brine v. Shipp, 291 Ga. 376, 377 (1) (729 SE2d 393) (2012). Since the trial court’s decisions regarding Raider’s petition to legitimate were not in connection with the separate adoption proceedings initiated by Green and addressed by this Court in CaseNo.Al3A0759, the superior court was without subject matter jurisdiction to terminate Raider’s parental rights in the legitimation case.7
I also wish to reiterate the concerns expressed by this Court in Sauls v. Atchison, 316 Ga. App. 792, 793, n. 1 (730 SE2d 459) (2012), that subsection (h) of OCGA § 19-7-21.1 is problematic. As in the present case, this subsection has the potential to cause “the filing of unnecessary petitions for legitimation, and ... [to] cause inconsistent findings.” In Sauls, this Court further expressed concern that subsection (b) allows mothers and biological fathers to circumvent the protections granted by Georgia’s legitimation statute, OCGA § 19-7-22, and makes it possible for the child’s mother and any male to agree
whether by mistake or by plan — to have someone other than the biological father sign this form. And a male who simply signs a pre-printed form in the hospital (or within 12 months thereafter) is by that minimal act alone placed on the same legal footing as a father whose paternity has been judicially determined with the benefit of formal notice, evidence and a hearing at which the court must determine whether legitimation is in the best interest of the child.
Id. However, these concerns are for the General Assembly, and not this Court, to address.
*517Decided July 16, 2013
Reconsiderations denied July 29, 2013
Dubberly & McGovern, Joseph D. McGovern, Edenfield, Cox, Bruce & Classens, Susan W. Cox, for appellants.
James C. Metis III, for appellee.

 Allifi argues on appeal that the acknowledgment of paternity and legitimation is not valid because Allifi and Raider’s signatures on the pre-printed form were not witnessed. However, the trial court has not ruled on the validity of the document and thus, this issue is not before us on appeal.


 Although Raider filed the petition for legitimation in the superior court and, thus, implicitly consented to its jurisdiction over him, “the consent of the parties cannot confer subject matter jurisdiction on a court.” (Citation omitted.) In the Interest of A. D. B., 232 Ga. App. 697 (503 SE2d 596) (1998). “A judgment rendered by a court without jurisdiction of the subject matter is a nullity.” (Citation omitted.) Borland Co. v. Bartow County Bd. of Tax Assessors, 172 Ga. App. 61 (322 SE2d 316) (1984).